United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1768
                                   ___________

Rodney A. Hall,                       *
                                      *
            Appellant,                *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * Western District of Missouri.
American General Financial Service,   *
Inc., AKA and d/b/a American          * [UNPUBLISHED]
General Finance, Inc. and American    *
General Financial Group,              *
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: January 22, 2008
                                Filed: January 29, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Rodney A. Hall appeals the district court’s1 order denying his motion to vacate
an arbitration award, and confirming the award in favor of American General
Financial Services, Inc. We agree with the district court that Hall produced no
evidence that the statutory grounds for vacating an award had been met, and did not

      1
      The Honorable William A. Knox, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
otherwise show that the award was completely irrational or demonstrated a manifest
disregard for the law. See Stark v. Sandberg, Phoenix & von Gontard, P.C., 381 F.3d
793, 798 (8th Cir. 2004) (standard of review). Accordingly, we affirm. See 8th Cir.
R. 47B. We also deny Hall’s pending motion.
                        ______________________________




                                        -2-